Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Jurisdiction of Incorporation or Organization Schawk Thailand Ltd. Thailand Schawk Japan, Ltd. Japan Schawk Worldwide Holdings Inc. United States Schawk Holdings, Inc. United States Seven Seattle, Inc. United States Schawk USA Inc. United States Kedzie Aircraft LLC United States Schawk LLC United States Schawk de Mexico SRL de CV Mexico Schawk Servicios Administrativos SRL de CV Mexico Schawk Latin America Holdings LLC United States Schawk do Brasil Gestão de Marcas Ltda. Brazil Schawk Panama Services S de RL Panama Miramar Equipment, Inc. United States Schawk Digital Solutions Inc. United States Seven Worldwide UK Ltd. United Kingdom Schawk Holdings (Gibraltar) Ltd. Gibraltar Winnetts UK Ltd. United Kingdom Schawk (Gibraltar) Ltd. Gibraltar Schawk (Gibraltar) Ltd. Luxembourg SCS Luxembourg Schawk Luxembourg SARL Luxembourg Schawk Hong Kong Ltd Hong Kong Schawk Imaging (Shanghai) Co. Ltd. China Schawk Anthem Shenzhen Co. Ltd. China Degrippes Gobe Group (HK) Ltd. Hong Kong Degrippes (Shanghai) Brand Consulting Co, Ltd. China Schawk Belgium BVBA Belgium Schawk Poland Sp z.o.o. Poland Schawk Spain, SL Spain Schawk Imaging Sdn. Bhd. Malaysia Schawk Kuala Lumpur Sdn. Bhd. Malaysia Schawk Penang Sdn. Bhd. Malaysia Laserscan Technology (M) Sdn. Bhd. Malaysia Schawk Wace Group United Kingdom Schawk UK Holdings Ltd. United Kingdom Schawk UK Ltd. United Kingdom Schawk UK Corporate Packaging Ltd. United Kingdom Schawk Germany GMBH Germany Schawk UK Overseas Investments Ltd. (in liquidation) United Kingdom Gallions Estates Ltd. (in liquidation) United Kingdom Schawk Canada, Inc. Canada Protopak Innovations, Inc. Canada Desgrippes Gobe Group (Yuhan Hoesa) South Korea Brandmark International Holding B.V. Netherlands DJPA Partnership B.V. Netherlands DJPA Partnership Ltd. (in liquidation) United Kingdom Brandimage Desgrippes and LAGA France Brandimage Belgique Holding S.A. Belgium Desgrippes Gobe Bruxelles S.A. (60% Interest) Belgium Schawk Asia Pacific Pte. Ltd. Singapore Anthem Design Singapore Pte. Ltd. (merged into parent on January 1, 2012) Singapore Schawk India Pvt. Ltd. India Schawk Holdings Australia Pty. Ltd. Australia Schawk Australia Pty. Ltd. Australia Anthem! Design Pty. Ltd. Australia Marque Brand Consultants Pty. Ltd. Australia Schawk Labuan, Inc. Malaysia Schawk BVI Services, Inc. British Virgin Islands Schawk BVI Holdings, Inc. British Virgin Islands
